Darden, Judge
(concurring in the result) :
In this instance I agree that the accused should have the benefit of a personal appearance by Private Geddes in order that the court might observe his demeanor while testifying as a part of its evaluation of his credibility.
I do not join, however, in the holding that military due process requires in all cases that actual unavailability be established before a deposition of a serviceman is admitted into evidence. In my opinion, a decision on whether to require a personal appearance by a military witness should take into consideration such factors as the bearing the testimony the witness can give on the guilt or innocence of the accused, whether the testimony is cumulative, the length and complications of the travel involved, and the military effect of the absence of the witness from his unit. It is in essence a question of reasonableness, and the decision is one for the sound discretion of the military judge. United States v Daniels, 11 USCMA 52, 28 CMR 276 (1959).